Judgment, Supreme Court, Bronx County, rendered September 20, 1977 convicting defendant, upon his plea of guilty, of manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment with a maximum of six years, unanimously modified, on the law, to reduce the maximum to five years and, except, as thus modified, affirmed. During the plea taking colloquy, defendant was promised a sentence with a maximum of five years. Thereafter, and before accepting the plea, however, the court stated that the promised sentence was not permitted by law and that, accordingly, the maximum would have to be six years. Defendant accepted this modification of the court’s promise. In fact, the range of maximum sentences for manslaughter in the first degree in effect at the time of the commission of the crime was 3 to 25 years. (Penal Law, § 70.00.) Since the increased sentence was predicated solely upon a misinterpretation of the law, the People, with commendable fairness, have consented to a reduction of the maximum from 6 to 5 years. We modify accordingly. Concur — Kupferman, J. P., Bims, Fein, Sandler and Sullivan, JJ.